Title: To Thomas Jefferson from Maria Cosway, 13 November 1794
From: Cosway, Maria
To: Jefferson, Thomas



My Dear Sir
London 13 Novr. 1794

I am come home to England, and have the great pleasure to find I am not forgoten by Mr: Jefferson, t’is impossible to express my happiness, the less I say the better, and am Sure what I dont say will be added by a Heart who can conceive and interpatrate Sentiments of a feeling and greatfull heart. My Angelica has been the greatest joy on my return. She has flatterd me much by telling me my name was mentiond in most of the letters which come from America. Mr: Trumbull tells me the Same and offers to send a letter; Now I have Not time to make One, till now I did Not know how to send one, but hope that I shall in another find more to convince You how much I am your Most Affte.

Maria Cosway

